Title: Rodolphus Dickinson to Thomas Jefferson, 30 March 1813
From: Dickinson, Rodolphus
To: Jefferson, Thomas


          Dear Sir, Greenfield, Franklin County, (Mass.) March 30, 1813.
          I am not flattered with the expectation that the little work enclosed will present you with any new views that will be interesting: but feel confident, whatever may be your decision, that this effort of youth will be regarded with indulgence.
          I embrace the occasion, Sir, to tender you my most heartfelt respect and gratitude.Rodolphus Dickinson
        